                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


CAREY GOMEZ                                                                 CIVIL ACTION

VERSUS                                                                      NO. 18-4186

AARDVARK CONTRACTORS, INC. ET AL.                                           SECTION "L" (5)


                                       ORDER & REASONS

       Before the Court is Plaintiff’s Motion to Extend Time to Provide Industrial Hygienist

Report. R. Doc. 271. Defendants CBS Corporation, Crosby Valve, LLC, General Electric

Company, Foster Wheeler LLC, FMC Corporation, Ingersoll-Rand Company, and Huntington

Ingalls Incorporated have filed responses to Plaintiff’s Motion. R. Docs. 277, 278. Accordingly,

the Court now rules as follows.

         I.    RELEVANT BACKGROUND

       Plaintiff Cary Gomez filed this suit on March 7, 2018, alleging severe asbestos exposure

from a number of sources throughout his life. R. Doc. 1-2. Plaintiff claims he was exposed to

asbestos first as a consequence of his father’s employment at Avondale Shipyards in the 1960s,

and later as a result of Plaintiff’s work as a plumber for Aardvark Contractors, Inc. (“Aardvark”)

from 1988-2011. As a result of his repeated exposure to asbestos, Plaintiff was allegedly diagnosed

with malignant pleural mesothelioma. In his original Petition for Damages, Plaintiff sued, among

others, Defendants Jefferson Parish School Board (“JPSB”), Huntington Ingalls Incorporated

(“Avondale”), and CBS Corporation, Crosby Valve, LLC, General Electric Company, Foster

Wheeler LLC, FMC Corporation, and Ingersoll-Rand Company. R. Doc. 1-2.




                                                    1
        II.    PRESENT MOTION

       Plaintiff has filed a Motion to Extend Time to Provide Industrial Hygienist Report, R. Doc.

271, due to the alleged failure of JPSB to timely comply with discovery in this matter. R. Doc.

271-1 at 1. Pursuant to the Court’s scheduling order, Plaintiff’s expert reports were due for

submission no later than January 7, 2020. R. Doc. 194. However, because of JPSB’s failure to

timely comply with Plaintiff’s discovery requests, Plaintiff alleges he has been substantially

prejudiced and thus seeks to extend the deadline by which the Industrial Hygienist expert report

of Frank M. Parker, III may be issued. R. Doc. 271 at 1.

       III.    LAW AND ANALYSIS

       Pursuant to Federal Rule of Civil Procedure 16, “[a] schedule may be modified only for

good cause and with the judge’s consent.” Fed. R. Civ. Pro. 16(b)(4). The good cause standard

requires showing “the deadlines cannot reasonably be met despite the diligence of the party

needing the extension.” S&W Enters., L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533,

535 (5th Cir. 2003) (internal quotation and citation omitted). In determining whether to amend a

scheduling order, a court must consider “‘(1) the explanation for the failure to [timely move for

leave to amend]; (2) the importance of the [amendment]; (3) potential prejudice in allowing the

[amendment]; and (4) the availability of a continuance to cure such prejudice.’” Id. at 536 (quoting

Reliance Ins. Co. v. La. Land & Expl. Co., 110 F.3d 253, 257 (5th Cir. 1997)) (alterations in

original); Lester v. Exxon Mobil Corp., No. CV 14-1824, 2019 WL 4016325, at *2 (E.D. La. Aug.

26, 2019).

       Plaintiff argues an extension is warranted because JPSB’s failure to timely comply with

discovery deadlines in this matter has prevented “Industrial Hygienist expert, Frank M. Parker, III,

from producing a full and complete report by the January 7, 2020” Plaintiff expert report deadline.



                                                     2
R. Doc. 271-1 at 1. Plaintiff and Avondale have allegedly issued numerous discovery requests to

JPSB over the course of months that went unanswered. R. Doc. 271-1 at 2. 1 Moreover, Plaintiff

has not yet been able to take the deposition of JPSB’s corporate representative. R. Doc. 271-1 at

3. Plaintiff contends that Mr. Parker requires both JPSB’s written discovery responses and JPSB’s

corporate representative deposition testimony to finalize his report. R. Doc. 271-1 at 3. Plaintiff

thus requests an extension of the expert report deadline for Mr. Parker’s report to a date after JPSB

has complied with discovery requests in their entirety. R. Doc. 271-1 at 7.

        Defendants CBS Corporation, Crosby Valve, LLC, General Electric Company, Foster

Wheeler LLC, FMC Corporation, Ingersoll-Rand Company, and Huntington Ingalls Incorporated

(“Avondale”) have filed responses to Plaintiff’s Motion requesting that if Plaintiff’s expert report

deadline for the Industrial Hygienist expert report is extended, then their corresponding expert

report deadline also be extended. R. Docs. 277, 278. Defendants thus do not object to the extension

that Plaintiff is requesting so long as Defendants are granted a similar extension to their expert

report deadline so they may counter any opinions expressed by Mr. Parker in his report. R. Doc.

277 at 2, R. Doc. 278 at 1.

        Plaintiff has demonstrated “good cause” in his request to extend Mr. Parker’s expert report

deadline, as it appears that Plaintiff has exerted ample effort to obtain discovery responses from

JPSB and to schedule JPSB’s corporate representative deposition. Despite Plaintiff’s diligence in

attempting to obtain this discovery, Plaintiff cannot reasonably meet the deadline set out in the

Court’s scheduling order. Moreover, Plaintiff has adequately demonstrated the importance of

granting this extension, as Plaintiff intends to use Mr. Parker’s expert report to “detail the

substantial amount of asbestos and asbestos-containing materials Mr. Gomez was exposed to at


        1
          The Court notes that since the filing of this Motion, Magistrate Judge North has since ordered JPSB to
respond fully to the outstanding discovery propounded on it by January 16, 2020. R. Doc. 272.

                                                             3
JPSB sites.” R. Doc. 271-1 at 6. Finally, it cannot be said that an extension of this one expert report

deadline would cause prejudice to Defendants because the Court will likewise grant an extension

for Defendants to submit opposing expert reports if necessary.

        IV.    CONCLUSION

       For the reasons stated above,

       IT IS ORDERED that Plaintiff’s Motion to Extend Time to Provide Industrial Hygienist

Report, R. Doc. 271, is GRANTED with respect to Frank M. Parker, III’s expert report. This

expert report shall now be due no later than February 7, 2020. Likewise, Defendants shall receive

an extension to submit their opposing expert reports on the topic, if necessary, which shall be due

no later than March 6, 2020. All remaining deadlines remain in effective pursuant to the Court’s

Scheduling Order.

       New Orleans, Louisiana, this 22nd day of January, 2020.




                                                       __________________________________
                                                       ELDON E. FALLON
                                                       UNITED STATES DISTRICT JUDGE




                                                      4
